Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 1 of 6 - Page ID#: 1475




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

KYLE STURGILL,                                         CIVIL ACTION NO. 6:19-283-KKC
      Plaintiff,

v.                                                           OPINION AND ORDER

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SSA,
      Defendant.


                                           *** *** ***


        The plaintiff, Kyle Sturgill, brought this action pursuant to 42 U.S.C. § 405(g) to obtain

judicial review of an administrative decision denying his claim for disability insurance benefits

and supplemental security income. The Court, having reviewed the record, will affirm the

Commissioner’s decision.

       This Court’s review of the decision by the Administrative Law Judge (“ALJ”) is limited

to determining whether it “is supported by substantial evidence and was made pursuant to proper

legal standards.” Rabbers v. Comm'r Soc. Sec., 582 F.3d 647, 651 (6th Cir.2009).

       In denying Sturgill’s claim, the ALJ engaged in the five-step sequential process set forth

in the regulations under the Social Security Act (the “Act”). 20 C.F.R. § 404.1520(a)-(e). See,

e.g., Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that Sturgill has not engaged in substantial gainful

activity since March 17, 2017. (Administrative Record (“AR”) at 322.)
Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 2 of 6 - Page ID#: 1476




        At step two, the ALJ determined that Sturgill suffered from the severe impairments of

depressive disorders, anxiety disorders., alcohol dependence, hepatic encephalopathy, and

additional abdominal disorders. (AR at 322.)

        At step three, the ALJ found that Sturgill does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (AR at

323.)

        Before proceeding to step four, the ALJ determined that Sturgill has the residual

functional capacity (RFC) to perform a broad range of “medium” work that does not require:

               climbing ladders, ropes, or scaffolds; more than occasional
               climbing ramps or stairs; any overhead work with his hands; any
               aerobic activity such as running or jumping; any operation of foot
               pedals; any commercial driving; or any exposure to concentrated
               temperature extremes, excess humidity, vibration, environmental
               irritants, or industrial hazards.
(AR at 324.)

        As to restrictions for “mental issues,” the ALJ determined that Sturgill could carry out

“simple repetitive 1-2- or 3-step instructions while adapting to occasional changes in an object-

focused work environment with occasional, casual public contact.” (AR at 324.)

        At step four, the ALJ determined that Sturgill is unable to perform any past relevant

work. (AR at 326.)

        At step five, the ALJ determined that, considering the RFC described above and

Sturgill’s age, education, and work experience, there are jobs that exist in significant numbers in

the national economy that Sturgill can perform and, thus, he is not disabled. (AR at 327-28.)

   Sturgill argues that the ALJ erred in failing to find that he has an impairment or combination

of impairments that meet or medically equal the severity of the impairment at listing 12.05.

Sturgill does not specify whether he meets the qualifications of 12.05 A or B. Under 12.05A, a
                                                 2
Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 3 of 6 - Page ID#: 1477




claimant must establish three conditions, one of which is “significantly subaverage general

intellectual functioning evidence in your cognitive inability to function at a level required to

participate in standardized testing of intellectual functioning.” 20 C.F.R. Pt. 404, Subpt. P., App.

1, § 12.05A(1) (emphasis added). Sturgill participated in standardized testing to determine his

intelligence quotient in February 2015. (AR 671-74.) Thus, he does not meet at least one of the

qualifications for the 12.05A listing.

   As to 12.05B, the claimant must meet three requirements. Sturgill meets the first – a full

scale IQ score of 70 or below. The testing in 2015 determined that Sturgill has a full-scale IQ of

51, which is within the “Moderate range of Mental Retardation.” (AR at 673.) The second

requirement is that the claimant show “significant deficits in adaptive functioning currently

manifested by extreme limitation of one, or marked limitation of two, of the following areas of

mental functioning”:

               a. Understand, remember, or apply information (see 12.00E1); or
               b. Interact with others (see 12.00E2); or
               c. Concentrate, persist, or maintain pace (see 12.00E3); or
               d. Adapt or manage oneself (see 12.00E4)

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.05B(2).

   These criteria are referred to as the “paragraph-B” criteria. The ALJ considered these criteria

when analyzing whether Sturgill met the 12.04 and 12.06 listings, both of which also contain the

paragraph B criteria. He determined that Sturgill had, at most, “moderate” limitations in these

areas. In doing so, he relied on the opinion of the state agency psychologist. (AR at 326, 444.)

The ALJ also relied on medical records that consistently reflected “negative mental status

examinations.” (AR at 325.)




                                                  3
 Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 4 of 6 - Page ID#: 1478




    Sturgill points to an evaluation conducted by Dr. Ann Bates who determined that Sturgill has

“poor” ability to adjust to a variety of work-place circumstances like following work rules,

dealing with the public, and functioning independently. (AR at 1200.) The ALJ reasonably

discounted this as contrary to evidence in the record indicating that Sturgill can live alone; tend

“to a full range of personal care and hygiene;” prepare simple meals on a daily basis; leave the

house daily alone and without restrictions; drive without restrictions; shop; count change; use

public transportation; and get along with friends, family, neighbors and authority figures. (AR at

323.)

     Sturgill argues that he meets the requirements of listings 12.04 and 12.06. However, each of

these listings requires that the claimant meet either the paragraph-B criteria analyzed above, see

20 C.F.R. § Pt. 404, Subpt. P, App. 1, §§ 12.04B; 12.06B, or the following so-called paragraph C

criteria:

               Your mental disorder in this listing category is “serious and
               persistent;” that is, you have a medically documented history of the
               existence of the disorder over a period of at least 2 years, and there
               is evidence of both:
               1. Medical treatment, mental health therapy, psychosocial
               support(s), or a highly structured setting(s) that is ongoing and that
               diminishes the symptoms and signs of your mental disorder (see
               12.00G2b); and
               2. Marginal adjustment, that is, you have minimal capacity to adapt
               to changes in your environment or to demands that are not already
               part of your daily life (see 12.00G2c).

20 C.F.R. § Pt. 404, Subpt. P, App. 1, §§ 12.04C; 12.06C.

    As discussed, the ALJ reasonably found that Sturgill does not meet the paragraph-B criteria.

As to paragraph C, the ALJ determined that there was no evidence that Sturgill had a “serious

and persistent” disorder that results in “marginal adjustment,” which is the “minimal capacity to

adapt to changes” in his environment and to demands that are not already part of his daily life.
                                                 4
Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 5 of 6 - Page ID#: 1479




(AR at 323.) The only medical evidence that Sturgill points to in support if his argument that he

meets the paragraph C criteria is the report of Dr. Michele Amburgey, who performed a

consultative evaluation of Sturgill. She was the doctor who determined Sturgill has a full-scale

IQ of 51. Nevertheless, Dr. Amburgey determined that it was “questionable” the extent to which

the test results indicated Sturgill’s true limitations. (AR at 674.) She found it was “possible that

he intentionally tried to minimize his abilities to an extent.” She noted that the test results

showed that Sturgill would need assistance in managing finances but that, on the intake form, he

indicated that he takes care of his own finances. She found this “makes test results questionable

as well.” (AR at 674.) Given these qualifications to the exam by the examining doctor herself,

the ALJ reasonably discounted the limitations indicated by Dr. Amburgey’s evaluation. (AR at

326.)

   Sturgill argues that the ALJ erred in failing to properly address the opinion of Dr. April Hall,

his treating physician. Sturgill points out that Hall determined that Sturgill had “very little”

ability to lift, carry, stand, and walk. The ALJ, however, properly rejected Dr. Hall’s opinion as

unsupported by other evidence in the record, including Sturgill’s own testimony. The ALJ noted

that, Sturgill testified at the hearing that his worst impairments were his back and knee pain and

breathing difficulties (AR. at 324, 341-42), but there was no evidence in the record that Sturgill

experiences any severe back or knee impairments or that he had previously complained about

such pain. (AR at 322-25.) Likewise, the ALJ noted, the there was no medical evidence that

substantiated that Sturgill had any severe respiratory or cardiovascular impairment. (AR at 325.)

In his motion, Sturgill points to no such evidence in the record. As the ALJ pointed out, Sturgill

testified that he managed the back and knee pain with medication and by elevating his feet twice

per day. (AR at 345-48, 360.) Sturgill also testified that he could stand and walk for 45 minutes
                                                   5
Case: 6:19-cv-00283-KKC Doc #: 20 Filed: 03/01/21 Page: 6 of 6 - Page ID#: 1480




(AR at 350) a time and could lift one gallon of fluid. (AR at 351.) Moreover, he testified that he

lives alone and could sweep and mop for 30 minutes at a time. (AR at 352-54.)

   Sturgill argues that the ALJ failed to properly evaluate his subjective complaints about his

pain. As explained, above, however, the ALJ properly considered evidence indicating that

Sturgill’s medically determinable impairments could not reasonably be expected to impose the

intensity, persistence, and limiting effects that Sturgill alleged. (AR at 324.)

   Finally, Sturgill argues that the ALJ failed to consider his age, education, and work

experience. However, the ALJ considered all of these factors. (AR at 327.)

       For all these reasons, IT IS HEREBY ORDERED that:

   1. The plaintiff’s motion for summary judgment (DE 17) is DENIED;

   2. The defendant’s motion for summary judgment (DE 19) is GRANTED;

   3. The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42 U.S.C.

       § 405(g) as it was supported by substantial evidence and was decided by proper legal

       standards; and

   4. A judgment will be entered contemporaneously with this order.

       Dated March 01, 2021




                                                  6
